Citation Nr: 1436669	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  13-14 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant & Son


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served in recognized Philippine guerilla service from March 6, 1945 to May 9, 1946, and regular Philippine Army service on May 9, 1946.  He died in January 1978, and the appellant claims as his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2012 by the RO (Regional Office) in Manila, the Republic of the Philippines.

In January 2014, the appellant and her son testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

The Board notes that while in a prior appeal, the appellant designated her son with power of attorney to represent her in accordance with the requirements of 38 C.F.R. § 14.630 (2013), as this type of representation is for one time only and she has not designated a new representative, the Board currently recognizes the appellant as proceeding pro se.

The Board also notes that in November 2013, the appellant waived her right to have evidence that was submitted after the statement of the case reviewed in the first instance by the RO.

Further, the Board notes that the appellant's arguments in the course of the appeal have been unclear.  To the extent she may seek DIC benefits under 38 U.S.C.A. § 1151, the Board notes that this was not the subject of the currently appealed February 2012 decision, and was separately adjudicated in April 2007 and September 2013 rating decisions.  The appellant may appeal the September 2013 rating decision for this benefit within one year as desired.

Finally, the Board notes that on review of the file, the appellant has intermittently raised vague allegations of clear and unmistakable error (CUE) in prior rating decisions.  To the extent the appellant may wish to raise a claim for revision based on clear and unmistakable evidence (CUE), she is advised that she must do with specificity.  See e.g. Andre v. West, 14 Vet. App. 7, 10 (2000), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993) ("to raise CUE there must be some degree of specificity as to what the alleged error is and ... persuasive reasons must be given as to why the result would have been manifestly different.").  At this point, the Board finds that a valid CUE motion has not been raised.  The appellant is advised that if she wishes seek revision of a prior decision on the grounds of CUE, she should so notify the RO in writing, keeping in mind the requirement that the motion must be pled with specificity.  Regulations pertaining to CUE challenges are found at 38 C.F.R. § 3.105(a) (2013).

The Board has considered documentation included in Virtual VA and VBMS.  Virtual VA contains documents duplicative of those in the paper file.  VBMS does not contain any documents.

The issue of entitlement to nonservice connected death pension benefits has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied reopening the appellant's claim for service connection for the cause of the Veteran's death.  The appellant neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2.  Evidence received since the March 2008 decision does not relate to an unestablished fact necessary to substantiate the claim of service connection for the Veteran's cause of death; it is essentially cumulative of the evidence already of record.


CONCLUSIONS OF LAW

1.  The March 2008 decision that denied the application to reopen the claim for service connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  Evidence received since the March 2008 decision is not new and material and the application to reopen the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  

By correspondence dated in June 2011, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  She was provided notice of how VA assigns effective dates.  While the notice provided did not include any information concerning the evaluation that could be assigned should service connection be granted pursuant to Dingess, since this decision affirms the RO's denial of service connection, the appellant is not prejudiced by the failure to provide her that further information.  VA has no outstanding duty to inform the appellant that any additional information or evidence is needed.  The claim was most recently readjudicated in a March 2013 statement of the case (SOC).

The Board also finds the June 2011 letter complies with the requirements of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), which pertains to claims for Dependency and Indemnity Compensation.  The Veteran in this case was not service-connected for any condition.  The June 2011 letter provided notice regarding what information and evidence would be required to substantiate a DIC claim based on a previously service-connected condition, as well as a condition not yet service connected.  

The June 2011 letter also complies with the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), which addresses notice requirements specific to new and material claims.  The June 2011 letter from the RO set forth the elements of a service connection claim and includes the complete standard for new and material evidence for a claim filed on or after August 29, 2001, which applies to the appellant's case.  The letter provided notice of what evidence would be necessary to reopen the appellant's claim service connection for the cause of the Veteran's death based on previous denials.  

For all of these reasons, the Board concludes that the claim may be adjudicated without a remand for further notification.

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and identified private medical records.  Given the Board's determination below that reopening of the claim is not warranted because new and material evidence has not been received, there is no duty to obtain a medical opinion.  See 38 U.S.C. § 5103A(a); Wood v. Peake, 520 F.3d 1345, 1347 (Fed.Cir.2008).  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  In this regard, the Board is cognizant of the appellant's September 2013 VA Form 21-4142 authorizing VA to obtain the records of Dr. E.G.  However, these records pertain to the widow's own health, and as such, are irrelevant to the claim at bar.  

The appellant was also afforded the opportunity to testify before the undersigned VLJ.  During the hearing, the VLJ discussed and elicited information with regard to her claim.  The VLJ clarified the issue on appeal, clarified the theory of entitlement, explained the concept of service connection for cause of death, identified an evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing. 38 C.F.R. § 3.103.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.  

Laws & Regulations

Generally, a claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

DIC is paid to a surviving spouse of a qualifying Veteran who died from a service- connected disability.  38 U.S.C.A. § 1310; Darby v. Brown, 10 Vet. App. 243, 245 (1997).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The service-connected disability is considered the principle cause of death when such disability, either singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related to the cause of death.  To be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312.

In determining whether the disability that resulted in the death of a Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply. 38 U.S.C.A. § 1310.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


Analysis

In a rating decision of March 2008, the RO declined to reopen the appellant's claim for service connection for the cause of the Veteran's death. The evidence of record at the time consisted of statements from the appellant, the Veteran's death certificate, service records, VA treatment records, and private medical records.  

The record showed that prior to the Veteran's death, he was not service-connected for any condition.

His death certificate showed that he died in January 1978.  The death certificate listed the cause of death as cerebral vascular accident due to brain metastasis due to prostate cancer.

In the March 2008 decision, the RO noted that the claim was originally denied by the RO in January 2004 because there was no disability of service origin which was etiologically related to the cause of death, or which may have contributed materially or substantially to the Veteran's death.  The RO noted that this decision was appealed, and in August 2006, the Board upheld the denial.  

The RO held that new and material evidence had not been submitted.  There was no evidence to show that the cause of the Veteran's death was incurred in or aggravated by service.  There was also no evidence showing that prostate cancer was incurred to a compensable degree within a year of discharge.  The RO determined that the claim had not been successfully reopened.

The March 2008 RO decision is final.  The Appellant neither appealed this decision nor submitted new and material evidence within the one year appeal period.  See 38 C.F.R. § 3.156.  Since the March 2008 rating decision, the Appellant sought to reopen her claim by submitting an application to reopen in June 2011.

The evidence received since the final March 2008 decision includes hearing testimony, statements from the appellant and her son, private medical records pertaining to the appellant's own health, an informal conference report, duplicative VA medical records from the 1970s, duplicative various certificates and service records, and an affidavit dually signed by J.B. and V.E.

The Board will first address the affidavit.  The affidavit from J.B. and V.E. indicates that they personally knew the Veteran.  They stated that post-service, in October 1946, they were with the Veteran at the Philippine Veterans Administration Office.  The three where there verifying their claims and waiting for the results of the claims.  J. B. and V.E. reported that while waiting, the Veteran felt dizzy, weak, sweaty, and cool.  They sought medical help, and the Veteran was found to be suffering from hypertension and a brain infection.

The appellant appears to argue that the statement indicates the presence of some type of chronic brain disease within one year of discharge.  38 C.F.R. § 3.309(a) includes brain hemorrhage, brain thrombosis, and encephalitis lethargica residuals, for example, as chronic diseases eligible for presumptive service connection.

The Board here finds that the affidavit is not probative of the medical questions at issue in this appeal.  The basis for the RO's denial was that a service-related disability did not constitute the principal or a contributory cause of the Veteran's death.  In other words, the basis for the prior denial was the lack of probative evidence establishing a service-connected disability as either the principal or contributory cause of death, or establishing a relationship between a disability associated with the cause of death and an injury, disease, or event in service.  The affidavit from J.B. and V.E. does not establish this.  The information concerning hypertension is irrelevant; it is unclear how hypertension is related to the Veteran's death.  Similarly, the information concerning a brain infection is irrelevant; the death certificate indicates the Veteran died from prostate cancer that had metastasized.  

The evidence is cumulative and redundant of the arguments already of record at the time of the March 2008 denial, specifically, that the Veteran's death was service-related.  At the time of the prior decision, there was no accepted evidence of the fatal disease process during service or within one year of separation.  The evidence is not new and material and reopening of the claim is not warranted. 

Evidence is presumed credible for the purposes of reopening a claim.  Justus, 3 Vet. App. at 513.  The presumption is rebuttable when the evidentiary assertion is inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion).

The Board is cognizant of the finding of the RO that the affidavit of J.B. and V.E. is inherently incredible based on a Wikipedia and another internet article showing there was no Philippine Veterans Affairs Office in existence in 1946, but that the office was created in September 1972.  Confirmation of this information has not been conducted but regardless, the Board does not find that discussion in this regard is warranted as the affidavit not probative for the reasons described above.

For all of these reasons, the affidavit does not does not cure any prior evidentiary defect, does not trigger the need for further development, and does not warrant reopening the claim. 

The remainder of the evidence received since the March 2008 denial is also not new and material.  The private medical records pertaining to the appellant's own health contain no relevant information.  The VA medical records from the 1970s and various certificates and service records are exact duplicates of evidence already of record and/or are not relevant to the claim. 

The appellant's own lay pleadings and those of her son do not constitute new and material evidence or establish a new claim. These lay pleadings are simply a reiteration of her general assertions that the Veteran's death was related to his military service.  Even assuming their competence and credibility, the statements are cumulative and cannot be considered new and material evidence.

Thus, the additional evidence received since the March 2008 rating decision does not relate to an unestablished fact necessary to substantiate the claim, nor does it raise a reasonable possibility of substantiating the claim.  The benefit-of-the-doubt doctrine is not for application.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993) (the benefit-of-the-doubt doctrine is not applicable to applications to reopen a claim unless the threshold burden of submitting new and material evidence has been met). 

Accordingly, the Board finds that the claim for service connection for the cause of the Veteran's death is not reopened.


ORDER

The application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


